                      Case 20-50690-BLS              Doc 4        Filed 08/06/20   Page 1 of 2


                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:
                                                                  Chapter 11
HERITAGE HOME GROUP, LLC, et al.,                                 Case No. 18-11736 (BLS)
                                                                  (Jointly Administered)
                            Remaining Debtors.

-----------------------------------------------------------
ALFRED T. GIULIANO, in his capacity as
Chapter 7 Trustee of HERITAGE HOME
GROUP, LLC et al.,                                                Adv. Proceeding No. 20-50690-BLS
                                      Plaintiff,

         v.

PCB APPS L.L.C.,
                                    Defendant.


                                           NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE THAT James Tobia, Esquire, of The Law Office of James
  Tobia, LLC hereby enters his appearance on behalf of PCB APPS L.L.C., defendant in
  GIULIANO v. PCB APPS L.L.C, Adversary Proceeding No. 20-50690-BLS with respect to
  Adversary Proceeding No. 20-50690-BLS only.


         PLEASE TAKE FURTHER NOTICE that Defendant requests, pursuant to
  Bankruptcy Rules 2002, 9007 and 9010 and Sections 102(1), 342 and 1109(b) of Chapter 11,
  Title 11 of the United States Code (the "Bankruptcy Code"), that all notices given or
  required to be given in this case and all papers served or required to be served, including but
  not limited to all notices filed and served in this adversary proceeding, be given to and
  served upon the undersigned at the following office addresses, telephone and facsimile
  numbers and e-mail addresses:




                                                              1
                 Case 20-50690-BLS          Doc 4       Filed 08/06/20   Page 2 of 2




 James Tobia (#3798)                                     Roland Gary Jones, Esq.
 The Law Office of James Tobia, LLC                      1325 Avenue of the Americas, 28th
 1716 Wawaset Street                                     Floor New York, New York 10019
 Wilmington, DE 19806                                    Tel: (347) 862-9254
 Tel (302) 655-5303                                      Fax: (212) 202-4416
 Fax (302) 656-8053                                      Email: rgj@rolandjones.com
 Email: jtobia@tobialaw.com



             PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109(b) of
 the Bankruptcy Code, the foregoing demand includes not only the notices and papers
 referred to in the Bankruptcy Rules specified above, but also includes, without limitation,
 orders and notices of any application, motion, petition, pleading, request, complaint or
 demand, whether formal or informal, whether written or oral, and whether transmitted or
 conveyed by mail, delivery, telephone, telegraph, telefax, facsimile transmission, e-mail or
 otherwise, which affect the Debtors or property of the Debtors.




Dated: August 6, 2020


                                      BY:        /s/ James Tobia
                                               James Tobia (#3798)
                                               The Law Office of James Tobia, LLC
                                               1716 Wawaset Street
                                               Wilmington, DE 19806
                                               (302) 655-5303
                                               Attorney for Defendant




                                                    2
